DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 09 December 2021 for application 15/832,936.  Claims 1, 8, and 15 have been amended. Claims 4, 7, 11, 14, 17, and 20 have been cancelled. Currently claims 1-3, 5, 6, 8-10, 12, 13, 15, 16, 18, and 19 are pending and have been examined.
The objection to claim 15 has been withdrawn in view of the amendments made.
Applicant’s arguments, see Page 10 and 11 of remarks, filed 09 December 2021, with respect to the 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 have been withdrawn. 
Applicant’s arguments, see Pages 11-13 of remarks, filed 09 December 2021, with respect to the 35 USC § 101 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 1-20 have been withdrawn. 

Response to Arguments

Applicant's arguments, see page 14 of remarks, filed 09 December 2021, have been fully considered but they are not persuasive. Applicant argues that Kozloski and Feris, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements recited in the independent claims 1, 8, and 15. Examiner respectfully disagrees. Claims 1, 8, and 15 are rejected 
Specifically, applicant argues on page 16 of remarks that neither reference suggest the functionality of performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content according to a user’s learned sensitivities. Applicant argues that even as Aimone teaches pre-processing a signal to remove noise, this neither appears to occur in real-time to content as it is being delivered to the user not does this functionality encompass adjusting colors or video frequencies of content delivered to the user. Examiner respectfully disagrees. Aimone teaches automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content in paragraphs [0013, 00376, 00377, 00166]. Paragraph [0013] states that the digital content presented may include live audio or video content. Paragraph [00376] states that the media can also speed up. Paragraph [00377] states that video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile). Paragraph [00125] states that changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. Paragraph [00166] states that digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user. When all this is considered together under broadest reasonable interpretation, examiner is interpreting as automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content.
Further, applicant argues on page 17 of remarks that neither reference appears to use feedback data to perform additional stages of training to tune the adjustment to the colors, and audio and video frequency data based on user reaction. Examiner respectfully disagrees. Kozloski teaches to use the feedback data in [Column 3, lines 29-30] (by stating that based on the feedback from the user and/or caregiver) and also teaches to automatically perform a second stage of training in [Column 5, Lines 10-21 ] (by stating that further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a second stage). Aimone teaches tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication in paragraphs [00125, 00126]. Paragraphs [00125] states that presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. Paragraph [00126] states that the modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital 
Furthermore, applicant's arguments on page 17 with respect to the rejection of dependent  claims under 35 USC § 103 have been fully considered but they are not persuasive because they depend from one of the independent claims 1, 8, or 15 and the combination of Kozloski, Aimone, and Feris teach every element of the amended claims as shown below.
	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8-10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al (US 9177257 B2) in view of in view of Aimone et al (WO 2014085910 A1) and further in view of Feris et al (US 20170168703 A1). 
Regarding claim 1
Kozloski teaches: A method for enhancing communications for a user by a processor, comprising ([Column 11, lines 4-9] The term “processor” as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry. Further, the term “processor” may refer to more than one individual processor): 
executing machine learning logic, on a computing device incorporating the processor and associated with the user ([Column 2, lines 51-56] an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 2, lines 45-47] FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented), to learn an appropriateness of communications for communicating with the user based on one or more disabilities relating to the user ([Column 1, lines 31-34] At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks. [Column 1, lines 46-49] In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. Note: Evaluating corresponds to learning appropriateness), wherein the machine learning logic performs a first stage of training ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a first stage) to analyze and compare contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the learned appropriateness, and wherein the learned appropriateness is indicative of potential communication utility according to the analyzed contextual factors ([Column 5, lines 10-19] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. [Column 6, lines 65-67] For instance, if a motor-disabled individual is grasping for a word, and a brainwave analysis and facial tic analysis suggests. [Column 7, lines 1-2] a certain likely word, this information may be applied to the selection of a suggested word by the CDA. Note: Suggesting a certain likely words corresponds to determining the appropriateness); 
receiving, by the user on the computing device, a communication transmitted from an alternative user ([Column 3, lines 61-64] Further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA)); 
automatically creating, by the computing device, a customized communication based on the learned appropriateness of the communications for the user ([Column 1, lines 50-53] suggest an action (a word, a reminder about an activity, etc.), while also being able to adapt to the particular person's cognitive issues, behavior, and situations arising in the person's environment), 
receiving feedback data of a reaction to the customized communication by the user, a caregiver of the user, or a combination thereof, and ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver);
execute the machine learning logic ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties) to use the feedback data ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver) to automatically perform a second stage of training ([Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a second stage) to iteratively enhance future modifications to a subsequent customized communication, wherein iteratively enhancing the future modifications includes ([Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 2, Lines 51-58] As described herein, an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual. Note: The loop corresponds to the fact that there is a second stage).
However, Kozloski does not explicitly disclose: a deep learning; wherein automatically creating the customized communication includes, prior to the user viewing the communication, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication; and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; the deep learning operation and tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication.
Aimone teaches, in an analogous system: a deep learning ([00146] and deep learning methods); 
and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors  ([0013] The digital content presented may include live audio or video content. [00376] The media can also speed up. [00377] Video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile). [00125] Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00166] Accordingly, digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user);
the deep learning operation ([00146] and deep learning methods); tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication ([00125] Presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00126] The modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital content. In addition, optionally, only parts of the content may be modulated such as only the audio portion of video. The modification of presentation of the content may include various classes of modification, including: proportional, where there is an amplifier that multiplies the signal by some constant to increase its amplitude or frequency or some other feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski’s method for enhancing communications for a user by incorporate the teachings of Aimone to use deep learning, wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; and tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication. One would have been motivated to do this modification because doing so would give many benefits like using existing technologies that can be applied, that are highly optimized and are available as software as a service as taught by Aimone paragraph [00146], assisting the audience in paying attention to the audio content as taught by Aimone paragraph [00129], and being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341], and playing 
Feris teaches, in an analogous system: wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication ([0019] At step 104, the user's cognitive state is determined based on the acquired information. The state may also be related to a user demographic, type, and/or cohort (e.g., autism, age, pre-Alzheimer's disease, cognitive style, etc.). [0015] a conventional scrollbar may itself be difficult to use for those who suffer from poor eyesight. [0020] At step 106, the graphical control element can be configured and adjusted based on the user's cognitive state determined at step 104. [0041] Scrollbar 504 may be a customized scrollbar for users with disability. [0043] For example, scrollbar 504 may be implemented as a voice-controlled scrollbar for use by a disabled user (e.g., a user with Parkinson's disease or paralysis). Alternatively, a cognitive scrollbar may be configured with tactile and audible feedback for users with diminished or impaired vision. [0029] For example, a user who is fatigued may prefer larger scrollbars with slower scrolling speed. Note: Customizing based on preference corresponds to modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Aimone to incorporate the teachings of Feris to automatically create the 
		
Regarding Claim 2
The system of Kozloski, Aimone, and Feris teaches: The method of claim 1 (as shown above).
 Kozloski further teaches: wherein creating the customized communication further includes enhancing the communication for the user using an enhancing operation using a knowledge domain ([Column 8, lines 42,43] to enhance their communication. [Column 8, lines 46-50] The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses)).

Regarding Claim 3
The system of Kozloski, Aimone, and Feris teaches: The method of claim 1 (as shown above).
([Column 9, lines 24-25] input includes audio, video and/or text-based input).

Regarding Claim 5
The system of Kozloski, Aimone, and Feris teaches: The method of claim 1 (Note: as shown previously). 
However, the system of Kozloski and Feris does not explicitly disclose: further including providing one or more suggestions to an entity providing the communication so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: further including providing one or more suggestions to an entity providing the communication so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user ([Aimone 00127] The modulator may apply rules to the signal as input by the modulation controller to control media experienced by the user. For example, in the case of audio content, volume or equalizer settings, or other properties of the audio may be changed. [Aimone 00305] An enhancement of video content may include video playback speed enhancement).


Regarding Claim 6
The system of Kozloski, Aimone, and Feris teaches: The method of claim 1, further including initializing the machine learning logic (as shown above).
However, the system of Kozloski and Feris does not explicitly disclose: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user ([Aimone 00341] For language training, spoken sentences (cadence, speed, emphasis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski and Feris to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341].
Regarding Claim 8
Kozloski teaches: A system for enhancing communications, comprising: one or more computers with executable instructions that when executed cause the system to (instructions which execute on the computer [Column 13, lines 15, 16]): 
execute machine learning logic, on the one or more computers executing the executable instructions and associated with the user ([Column 2, lines 51-56] an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 2, lines 45-47] FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented), to learn an appropriateness of communications for communicating with the user based on one or more disabilities relating to the user ([Column 1, lines 31-34] At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks. [Column 1, lines 46-49] In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. Note: Evaluating corresponds to learning appropriateness), wherein the machine learning logic performs a first stage of training ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a first stage) to analyze and compare contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the learned appropriateness, and wherein the learned appropriateness is indicative of potential communication utility according to the analyzed contextual factors ([Column 5, lines 10-19] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. [Column 6, lines 65-67] For instance, if a motor-disabled individual is grasping for a word, and a brainwave analysis and facial tic analysis suggests. [Column 7, lines 1-2] a certain likely word, this information may be applied to the selection of a suggested word by the CDA. Note: Suggesting a certain likely words corresponds to determining the appropriateness); 
([Column 3, lines 61-64] Further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA)); 
automatically create, by the one or more computers, a customized communication based on the learned appropriateness of the communications for the user ([Column 1, lines 50-53] suggest an action (a word, a reminder about an activity, etc.), while also being able to adapt to the particular person's cognitive issues, behavior, and situations arising in the person's environment), 
receive feedback data of a reaction to the customized communication by the user, a caregiver of the user, or a combination thereof, and ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver);
execute the machine learning logic ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties) to use the feedback data ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver) to automatically perform a second stage of training ([Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a second stage) to iteratively enhance future modifications to a subsequent customized communication, wherein iteratively enhancing the future modifications includes ([Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 2, Lines 51-58] As described herein, an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual. Note: The loop corresponds to the fact that there is a second stage).
However, Kozloski does not explicitly disclose: a deep learning; wherein automatically creating the customized communication includes, prior to the user viewing the communication, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication; and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the 
Aimone teaches, in an analogous system: a deep learning ([00146] and deep learning methods); 
and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content ([0013] The digital content presented may include live audio or video content. [00376] The media can also speed up. [00377] Video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile). [00125] Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00166] Accordingly, digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user);
the deep learning operation ([00146] and deep learning methods); tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication ([00125] Presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00126] The modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital content. In addition, optionally, only parts of the content may be modulated such as only the audio portion of video. The modification of presentation of the content may include various classes of modification, including: proportional, where there is an amplifier that multiplies the signal by some constant to increase its amplitude or frequency or some other feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski’s method for enhancing communications for a user by incorporate the teachings of Aimone to use deep learning, wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; and tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio  assisting the audience in paying attention to the audio content as taught by Aimone paragraph [00129], and being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341], and playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone paragraph [00305].
Feris teaches, in an analogous system: wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication ([0019] At step 104, the user's cognitive state is determined based on the acquired information. The state may also be related to a user demographic, type, and/or cohort (e.g., autism, age, pre-Alzheimer's disease, cognitive style, etc.). [0015] a conventional scrollbar may itself be difficult to use for those who suffer from poor eyesight. [0020] At step 106, the graphical control element can be configured and adjusted based on the user's cognitive state determined at step 104. [0041] Scrollbar 504 may be a customized scrollbar for users with disability. [0043] For example, scrollbar 504 may be implemented as a voice-controlled scrollbar for use by a disabled user (e.g., a user with Parkinson's disease or paralysis). Alternatively, a cognitive scrollbar may be configured with tactile and audible feedback for users with diminished or impaired vision. [0029] For example, a user who is fatigued may prefer larger scrollbars with slower scrolling speed. Note: Customizing based on preference corresponds to modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Aimone to incorporate the teachings of Feris to automatically create the customized communication that includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication. One would have been motivated to do this modification because doing so would give the benefit of being helpful for people with special needs, such as elderly computer users, children, users with autism, users with pre-Alzheimer's disease, etc. as taught by Feris paragraph [0043].

Regarding Claim 9
The system of Kozloski, Aimone, and Feris teaches: The system of claim 8 (as shown above).
Kozloski further teaches: wherein the executable instructions, pursuant to creating the customized communication, filter the communication for the user using an enhancing operation using a knowledge domain ([Column 8, lines 42, 43] to enhance their communication. [Column 8, lines 46-50] The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses)).
	
Regarding Claim 10
The system of Kozloski, Aimone, and Feris teaches: The system of claim 8 (as shown above).
Kozloski further teaches: wherein the executable instructions, pursuant to  creating the customized communication, create one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof ([Column 9, lines 24-25] input includes audio, video and/or text-based input).

Regarding Claim 12
The system of Kozloski, Aimone, and Feris teaches: The system of claim 8, wherein the executable instructions (Note: as shown previously). 
However, the system of Kozloski and Feris does not explicitly disclose: provide one or more suggestions to an entity providing the communication so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: provide one or more suggestions to an entity providing the communication so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a ([Aimone 00127] The modulator may apply rules to the signal as input by the modulation controller to control media experienced by the user. For example, in the case of audio content, volume or equalizer settings, or other properties of the audio may be changed. [Aimone 00305] An enhancement of video content may include video playback speed enhancement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski and Feris to incorporate the teachings of Aimone to control media properties like speed. One would have been motivated to do this modification because doing so would give the benefit of playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone paragraph [00305].

Regarding Claim 13
The system of Kozloski and Feris teaches: The system of claim 8, wherein the executable instructions initialize the machine learning logic (as shown above).
However, the system of Kozloski and Feris does not explicitly disclose: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user ([Aimone 00341] For language training, spoken sentences (cadence, speed, emphasis)).


Regarding Claim 15
Kozloski teaches: A computer program product for enhancing communications for a user by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising ([Column 14, lines 27, 28] a non-transitory computer readable storage medium having computer readable instructions tangibly embodied thereon): 
an executable portion that executes machine learning logic, on a computing device incorporating the processor and associated with the user ([Column 2, lines 51-56] an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 2, lines 45-47] FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented), to learn an appropriateness of communications for communicating with the user based on one or more disabilities relating to the user ([Column 1, lines 31-34] At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks. [Column 1, lines 46-49] In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. Note: Evaluating corresponds to learning appropriateness), wherein the machine learning logic performs a first stage of training ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a first stage) to analyze and compare contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the learned appropriateness, and wherein the learned appropriateness is indicative of potential communication utility according to the analyzed contextual factors ([Column 5, lines 10-19] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. [Column 6, lines 65-67] For instance, if a motor-disabled individual is grasping for a word, and a brainwave analysis and facial tic analysis suggests. [Column 7, lines 1-2] a certain likely word, this information may be applied to the selection of a suggested word by the CDA. Note: Suggesting a certain likely words corresponds to determining the appropriateness); 
an executable portion that receives, by the user on the computing device, a communication transmitted from an alternative user ([Column 3, lines 61-64] Further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA)); 
an executable portion that automatically creates, by the computing device, a customized communication based on the learned appropriateness of the communications for the user ([Column 1, lines 50-53] suggest an action (a word, a reminder about an activity, etc.), while also being able to adapt to the particular person's cognitive issues, behavior, and situations arising in the person's environment), 
an executable portion that receives feedback data of a reaction to the customized communication by the user, a caregiver of the user, or a combination thereof, and ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver);
([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties) to use the feedback data ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver) to automatically perform a second stage of training ([Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. Note: The loop corresponds to the fact that there is a second stage) to iteratively enhance future modifications to a subsequent customized communication, wherein iteratively enhancing the future modifications includes ([Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 2, Lines 51-58] As described herein, an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual. Note: The loop corresponds to the fact that there is a second stage).
However, Kozloski does not explicitly disclose: a deep learning; wherein automatically creating the customized communication includes, prior to the user viewing the communication, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication; and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; the deep learning operation and tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication.
Aimone teaches, in an analogous system: a deep learning ([00146] and deep learning methods); 
and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content ([0013] The digital content presented may include live audio or video content. [00376] The media can also speed up. [00377] Video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile). [00125] Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content.  [00166] Accordingly, digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user);
the deep learning operation ([00146] and deep learning methods); tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication ([00125] Presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00126] The modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital content. In addition, optionally, only parts of the content may be modulated such as only the audio portion of video. The modification of presentation of the content may include various classes of modification, including: proportional, where there is an amplifier that multiplies the signal by some constant to increase its amplitude or frequency or some other feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski’s method for enhancing communications for a user by incorporate the teachings of Aimone to use deep learning, wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; and tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication. One would have been motivated to do this modification because doing so would give many benefits like using existing technologies that can be applied, that are highly optimized and are available as software as a service as taught by Aimone paragraph [00146], assisting the audience in paying attention to the audio content as taught by Aimone paragraph [00129], and being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341], and playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone paragraph [00305].
Feris teaches, in an analogous system: wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned ([0019] At step 104, the user's cognitive state is determined based on the acquired information. The state may also be related to a user demographic, type, and/or cohort (e.g., autism, age, pre-Alzheimer's disease, cognitive style, etc.). [0015] a conventional scrollbar may itself be difficult to use for those who suffer from poor eyesight. [0020] At step 106, the graphical control element can be configured and adjusted based on the user's cognitive state determined at step 104. [0041] Scrollbar 504 may be a customized scrollbar for users with disability. [0043] For example, scrollbar 504 may be implemented as a voice-controlled scrollbar for use by a disabled user (e.g., a user with Parkinson's disease or paralysis). Alternatively, a cognitive scrollbar may be configured with tactile and audible feedback for users with diminished or impaired vision. [0029] For example, a user who is fatigued may prefer larger scrollbars with slower scrolling speed. Note: Customizing based on preference corresponds to modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Aimone to incorporate the teachings of Feris to automatically create the customized communication that includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication. One would have been motivated to do this modification because doing so would give the benefit of being helpful for people with special needs, such as elderly computer users, children, users 

Regarding Claim 16
The system of Kozloski, Aimone, and Feris teaches: The computer program product of claim 15 (as shown above).
Kozloski further teaches: further including an executable portion that, pursuant to creating the customized communications: filters the communication for the user using an enhancing operation using a knowledge domain (to enhance their communication [Column 8, lines 42,43 ].The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses) [Column 8, lines 46-50]); and 
creates one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof (input includes audio, video and/or text-based input [Column 9,lines 24-25]).

Regarding Claim 18
The system of Kozloski, Aimone, and Feris teaches: The computer program product of claim 15, further including an executable portion that (Note: as shown previously). 

Aimone teaches, in an analogous system: provides one or more suggestions to an entity providing the communication so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user ([Aimone 00127] The modulator may apply rules to the signal as input by the modulation controller to control media experienced by the user. For example, in the case of audio content, volume or equalizer settings, or other properties of the audio may be changed. [Aimone 00305] An enhancement of video content may include video playback speed enhancement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski and Feris to incorporate the teachings of Aimone to control media properties like speed. One would have been motivated to do this modification because doing so would give the benefit of playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone paragraph [00305].

Regarding Claim 19
The system of Kozloski, Aimone and Feris teaches: The computer program product of claim 15, further including an executable portion that initializes the machine learning logic (as shown above). 

Aimone teaches, in an analogous system: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user ([Aimone 00341] For language training, spoken sentences (cadence, speed, emphasis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski and Feris to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moturu et al  (US 20170213007 A1) discloses a method and system for providing automated conversations.
Mullen (US 20160019813 A1) discloses METHODS AND SYSTEMS FOR MONITORING AND TREATING INDIVIDUALS WITH SENSORY PROCESSING CONDITIONS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128